DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      THE KIDWELL GROUP, LLC
              d/b/a AIR QUALITY ASSESSORS OF FLORIDA
                       a/a/o MICHAEL FEEHAN,
                              Appellant,

                                    v.

                   OMEGA INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-476

                         [November 18, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos. 2020SC6915
and 2020AP85.

  Chad A. Barr and Virginia E. Davis Horton of Law Offices of Chad A.
Barr Law, PA, Altamonte Springs, for appellant.

   Scot E. Samis of Traub Lieberman Straus & Shrewsberry LLP, St.
Petersburg, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.